In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3282 
FREDRICK A. LAUX, 
                                                Petitioner‐Appellant, 

                                  v. 

DUSHAN ZATECKY, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
            No. 14‐CV‐340 — Sarah Evans Barker, Judge. 
                     ____________________ 

     ARGUED FEBRUARY 21, 2018 — DECIDED MAY 17, 2018 
                 ____________________ 

    Before RIPPLE, KANNE, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. In 2002, Fredrick Laux broke into 
his ex‐wife’s home and murdered her with a crowbar. A jury 
in  Grant  County,  Indiana,  decided  that  the  aggravating 
circumstance  of  Laux’s  crime—that  he  committed  murder 
during  a  burglary—outweighed  the  primary  mitigating 
circumstance—that  he  had  no  criminal  history.  The  jury 
recommended  a  sentence  of  life  without  parole,  which  the 
state  trial  judge  imposed.  The  Indiana  state  courts  affirmed 
2                                                       No. 16‐3282 

Laux’s  convictions  and  sentence.  After  a  post‐conviction 
hearing,  they  also  rejected  the  claim  that  his  trial  counsel 
provided  ineffective  assistance  in  violation  of  the  Sixth 
Amendment to the U.S. Constitution. 
     In 2014, Laux filed a federal petition for a writ of habeas 
corpus. The district court denied the petition. On appeal, Laux 
contends  that  his  trial  counsel  was  ineffective  by  not  fully 
investigating  and  presenting  all  of  the  available  mitigating 
evidence  about  Laux’s  childhood  that  surfaced  at  his  2011 
post‐conviction hearing. If his trial counsel had presented all 
of  these  details  in  2002,  Laux  argues,  there  is  a  reasonable 
chance that the jury would not have recommended a sentence 
of life without parole. We affirm the judgment of the district 
court. The state courts’ conclusion that Laux received effective 
assistance of counsel was not unreasonable. 
I. Factual Background and Procedural History 
     A. The Murder Trial and Penalty Phase 
    Laux’s state public defender said at the outset of his post‐
conviction  proceeding,  “there  is  really  no  doubt  about  who 
killed Heidi Laux. And this trial”—the subject of Fred Laux’s 
ineffective  assistance  claims  here—“was  all  about  what 
punishment Mr. Laux was set to receive” for what he did to 
his ex‐wife. 
   After eleven years of marriage and a period of separation, 
the  couple  divorced  in  November  2001.  Distraught  by  the 
divorce, and increasingly disturbed by the prospect that Heidi 
had  found  a  new  partner,  Laux  made  a  romantic  gesture 
toward  Heidi  on  Valentine’s  Day  in  2002.  He  was  rebuffed. 
Heidi and Laux, along with their two daughters, attended a 
social  event  the  next  evening  where  “Laux  became 
No. 16‐3282                                                             3 

increasingly  suspicious  that  Heidi  was  involved  with  a  co‐
worker.” Laux v. State, 821 N.E.2d 816, 817 (Ind. 2005) (Laux I). 
   Laux  returned  home  and  put  his  daughters  to  bed,  but 
remained  fixated  on  Heidi’s  new  life  without  him.  The 
Indiana Supreme Court explained what happened next: 
    Around 3 a.m. the following morning, Laux awoke and 
    decided  to  “fix”  Heidi.  He  dressed  in  two  pairs  of 
    sweatpants, a sweatshirt, gloves, a hat, and a ski mask. 
    He  collected  a  flashlight  and  a  crowbar  and  ran  to 
    Heidi’s house. 
    Upon arrival, Laux used the crowbar to pry open a coal 
    chute and gain entrance to Heidi’s house. He entered 
    the  basement  through  the  chute  and  made  his  way 
    upstairs.  Laux  proceeded  to  Heidi’s  bedroom,  struck 
    her  three  times  with  the  crowbar,  strangled  her,  and 
    left. She died from her injuries within twenty minutes. 
    The State charged Laux with murder, felony murder, 
    and  burglary  resulting  in  bodily  injury.  It  later 
    requested a sentence of life in prison without  parole. 
    After a three‐day trial, the jury found Laux guilty on 
    all  counts  and  recommended  life  in  prison  without 
    parole.  The  trial  court  merged  Laux’s  murder  and 
    felony murder convictions and sentenced him to life in 
    prison  without  parole  for  the  murder  and  a 
    consecutive term of twenty years for the burglary. 
Id. at 817–18 (footnotes omitted). Because Laux contends that 
his  trial  counsel  was  ineffective  in  failing  to  ward  off  a  life 
sentence, we focus on the penalty stage of his trial. 
   In Indiana, “life without parole is imposed under the same 
standards  and  is  subject  to  the  same  requirements”  as 
4                                                      No. 16‐3282 

imposing the death penalty. Ajabu v. State, 693 N.E.2d 921, 936 
(Ind. 1998). This meant that with no dispute as to guilt, Laux’s 
trial  came  down  to  the  penalty  phase  where  the  jury 
considered the aggravating and mitigating circumstances that 
surrounded the crime. See Ind. Code § 35–50–2–9(b), (c), (d). 
By  statute,  if  a  jury  finds  that  aggravating  circumstances 
outweigh  mitigating  circumstances  and  thus  decides  to 
recommend life without parole, its recommendation must be 
accepted by the trial judge at sentencing. § 35–50–2–9(e). 
    In the penalty phase of his trial, Laux’s jury heard evidence 
that he broke in to Heidi’s house that night intending to beat 
her with his crowbar and kill her, and possibly also to rape 
her.  This  undisputed  evidence  was  the  basis  for  Laux’s 
burglary  conviction,  which  in  turn  was  the  aggravating 
circumstance  under  § 35–50–2–9(b)(1)(B)  for  his  murder 
conviction. 
    As  for  mitigating  circumstances,  Laux  qualified  for  only 
one of the seven circumstances specified by statute—no prior 
criminal  conduct.  § 35–50–2–9(c)(1).  The  law  also  permitted 
the  jury  to  weigh  any  “other  circumstances  appropriate  for 
consideration.”  § 35–50–2–9(c)(8).  Laux’s  trial  counsel  used 
this  opportunity  to  present  him  as  a  devoted  father  and 
devout  Catholic  of  above‐average  intelligence  who,  in  the 
words  of  a  psychiatrist,  had  been  overtaken  by  a  “severe 
mental  disease  at  the  time  of  the  offense”  (i.e.,  “major 
depression”). 
    Because  Laux  was  found  to  be  sane  at  the  time  of  the 
offense,  his  mental  condition  did  not  qualify  as  one  of  the 
express mitigating circumstances under the law. See § 35–50–
2–9(c)(6). Jurors heard from two experts about Laux’s episode 
of  depression  and  related  medications.  These  experts 
No. 16‐3282                                                         5 

formally  testified  as  the  State’s  witnesses,  though  they  had 
been appointed by the trial court at the behest of Laux’s trial 
lawyer,  who  reviewed  their  written  reports  ahead  of  their 
testimony. Both Dr. Parker (a psychiatrist) and Dr. Atkinson 
(a  psychologist)  had  interviewed  Laux  and  studied  his 
personal history and mental health. Though their diagnoses 
differed somewhat, both experts rejected the idea that Laux’s 
mental‐health struggles caused him to commit the murder. 
    Laux’s lawyer called as a witness a priest who had known 
Laux for over fifteen years, since Laux had been a student at 
Purdue  University.  In  the  priest’s  judgment,  Laux  was  a 
particularly  devoted  Catholic.  The  priest  also  shared  that 
because  Laux  was  so  distraught  after  the  police  came  to 
inform him of Heidi’s death, the priest had to inform Laux’s 
young  daughters  about  their  mother’s  murder.  After  the 
priest’s  testimony,  Laux’s  lawyer  called  a  Catholic  school 
teacher who had one of Laux’s young daughters in her class. 
She  reported  that  Laux  was  a  devoted  father  and  active  in 
their  parish. Finally,  Laux himself took the stand to  express 
his remorse and to (try to) explain his actions. 
     In his closing statement in the penalty phase, Laux’s trial 
lawyer  stressed  that  Laux  had  no  history  at  all  of  violent 
behavior or criminal activity. His lawyer repeated that even if 
it  did  not  legally  amount  to  a  defense,  Laux  had  a  “severe 
mental disease” according to the experts. “I understand the 
State  wants  you  to  ignore  that,”  his  lawyer  continued,  “but 
that’s a fact, that’s what was said by the doctors and those are 
doctors  …  that’s  not  my  diagnosis.”  “[D]on’t  just  totally 
discount  that  and  throw  that  in  the  trash.  That’s  the  whole 
reason we did this trial was to get that story before you.” 
6                                                          No. 16‐3282 

    Laux’s  lawyer  summed  up  by  reminding  the  jurors  that 
Laux “had something go seriously, tragically wrong with his 
thinking that night … all I’m asking you to do is weigh that as 
a [factor in] mitigation [regarding] … whether he should go 
to jail for the rest of his life. You can’t discount that and say it 
didn’t happen.” The jury recommended life without parole. 
     B. Post‐trial Procedural History 
        1.  State Court Proceedings 
            a.  Direct Review 
     Laux appealed his life‐without‐parole sentence directly to 
the Indiana Supreme Court, which has jurisdiction over such 
appeals.  Ind.  App.  R.  4(1)(a).  Before  rendering  a  decision, 
however,  the  Supreme  Court  remanded  Laux’s  case  to  the 
state  trial  court  for  additional  findings  in  light  of  Ring  v. 
Arizona, 536 U.S. 584 (2002), Apprendi v. New Jersey, 530 U.S. 
466 (2000), and a conforming change in state law specifying 
that  aggravating  circumstances  must  be  proven  beyond  a 
reasonable doubt. Ind. Code § 35–50–2–9(l); see also Corcoran 
v. Neal, 783 F.3d 676, 678 n.2 (7th Cir. 2015); Laux I, 821 N.E.2d 
at  818,  821;  id.  at  824  (Sullivan,  J.,  dissenting).  The  Indiana 
Supreme Court decided in 2005 to vacate a no‐contact order 
that  had  been  imposed  to  prevent  Laux  from  contacting 
Heidi’s family and his children, but otherwise affirmed Laux’s 
sentence. Laux I, 821 N.E.2d at 818–23. 
     Justice  Sullivan  dissented,  finding  that  the  mitigating 
circumstances (as presented by Laux’s trial lawyer) warranted 
a sentence “less than life without parole.” Id. at 825 (Sullivan, 
J., dissenting). Laux’s “blemish‐free legal history throughout 
his  childhood  and  adulthood”  in  Justice  Sullivan’s  view 
entitled  Laux  to  “consideration  upon  committing  a  first 
No. 16‐3282                                                           7 

offense,”  even  one  of  this  magnitude.  Id.  Since  “absence  of 
criminal  history  is  the  weightiest  of  all  mitigating 
circumstances,” and “following graduation from high school 
and Purdue University, Laux was hard‐working, honest, and 
responsible,”  Justice  Sullivan  would  have  found  that  the 
aggravating  circumstance  of  burglary  did  not  compel  life 
without parole. Id. He believed sixty‐five years in prison was 
a more appropriate sentence, given the presence of weighty 
circumstances on both sides. Id. 
           b.  Post‐Conviction Review 
    In  line  with  the  normal  practice  in  Indiana,  see  Brown  v. 
Brown, 847 F.3d 502, 512–13 (7th Cir. 2017), Laux did not argue 
ineffective  assistance  of  counsel  on  direct  review  of  his 
sentence.  He  first  raised  those  arguments  in  the  post‐
conviction petition he filed in 2005 and later amended in 2011. 
See Laux v. State, 985 N.E.2d 739, 743–44, 743 n.1 (Ind. App. 
2013) (Laux II). To develop a record for these claims nine years 
after trial, the state public defender representing Laux called 
his trial lawyer, his appellate lawyer, his sister, Dr. Parker (the 
psychiatrist), a juror, and an acquaintance who once worked 
for Laux at a retail store. Though Laux raised a host of issues 
in his state post‐conviction proceedings, he has focused our 
attention  in  this  appeal  on  just  one  issue:  whether  his  trial 
lawyer  provided  ineffective  assistance  by  failing  to 
investigate fully and present mitigating evidence with respect 
to his childhood and family history. 
    On  this  score,  the  state  public  defender  elicited  the 
following evidence at the post‐conviction hearing. Laux’s trial 
lawyer had about ten years of legal experience at the time, but 
he had never before served as lead counsel on a murder case 
as of the fall of 2002. As part of the lawyer’s preparation, he 
8                                                                No. 16‐3282 

reviewed the Indiana Public Defender Council’s life‐without‐
parole  materials  since,  in  his  recollection,  “I  don’t  think”  a 
trial  like  Laux’s  “had  been  something  that  anyone  [around] 
here had done before.” He prepared for the penalty phase of 
Laux’s  trial  as  he  had  for  other  cases,  by  speaking  to  Laux 
himself “about his history and his family and who he thought 
…  would  be  beneficial”  to  call  as  a  witness  in  mitigation. 
Laux’s  lawyer  could  not  remember  clearly  whether  he  had 
spoken to Laux’s family members, but thought he had at least 
seen some correspondence from Laux’s sister. Laux’s lawyer 
also requested court‐ordered psychological examinations for 
his  client,  and  he  reviewed  the  resulting  written  reports 
before examining Dr. Parker and Dr. Atkinson at trial.1 
    Although Dr. Atkinson had passed away between Laux’s 
trial in 2002 and his post‐conviction hearing in 2011, her pre‐
trial  report  was  discussed  at  length  in  the  post‐conviction 
hearing.  Dr.  Atkinson  had  reported  before  trial  that  Laux’s 
father  had  been  an  alcoholic  whose  drinking  had  caused 
financial  problems  for  the  family.  Laux’s  mother  had  been 
present  but  emotionally  distant  from  the  children;  she  was 
later diagnosed with paranoid schizophrenia after Laux and 
his  three  sisters  had  reached  adulthood.  Dr.  Atkinson 
repeated Laux’s characterization of his relationship with his 
siblings by saying “he and his sisters were close and ‘clung’ 

                                                 
      1 If the accused intends to pursue an insanity defense in Indiana, the 

court must appoint at least two mental health experts. See Frentz v. Brown, 
876 F.3d 285, 291 (7th Cir. 2017); see also Ind. Code § 35–36–2–2 (2002). As 
noted,  Laux  did  not  qualify  for  an  insanity  defense,  but  by  requesting 
mental‐health  examinations,  his  lawyer  made  it  possible  for  the  jury  to 
hear independent expert opinions about his personal history and mental‐
health struggles. 
No. 16‐3282                                                         9 

together because of the lack of support and interest from the 
parents.” 
    Laux’s sister Paula added more details to this story when 
she  testified  at  the  post‐conviction  hearing  in  2011.  Paula 
reported that “money was real tight growing up” because of 
their  father’s  drinking  and  spending  habits.  Laux’s  father 
would  often  be  nude  around  the  house,  and  he  took  his 
children along when he went to see R‐rated and even X‐rated 
movies. Paula also testified that their mother had gotten a job 
at a canning factory when the children were adolescents, but 
by  1991  when  Laux  was  an  adult,  her  paranoia  had  grown 
worse  and  culminated  in  hospitalization  and  her 
schizophrenia diagnosis. The parents’ marriage was far from 
a happy one, but it did not become physically abusive. When 
the two would fight, their daughters would “wait to see if it 
got  violent.  And  it  never  did.”  Though  Paula  admitted  that 
she  did  not  remember  a  lot  about  her  childhood,  and 
speculated that she had “blocked a lot of it out,” she had no 
opportunity to share these details at Laux’s trial because no 
one from his defense team had ever interviewed her. 
    Dr.  Parker  testified  last,  and  much  of  his  testimony  was 
devoted  to  criticizing  the  diagnosis  Dr.  Atkinson  had 
presented  at  trial:  that  Laux  suffered  from  anti‐social 
personality  disorder.  Though  Dr.  Parker  had  not  met  with 
Laux since his pre‐trial interview almost a decade before, he 
described Laux as having “a very limited range of emotion.” 
Dr.  Parker  opined  at  length  that  Dr.  Atkinson  had 
misinterpreted  Laux’s  cold,  distant  demeanor  as  a  lack  of 
remorse,  resulting  in  a  misdiagnosis.  On  this  point,  post‐
conviction  counsel  and  Dr.  Parker  had  the  following 
exchange: 
10                                                         No. 16‐3282 

      Q.  Earlier  you  stated  the  lack  of  remorse  could  have 
          other  alternative  explanations  besides  being  anti‐
          social  since  in  your  opinion,  Mr.  Laux  is  not  anti‐
          social, what are those? 
      A.  Mr.  Laux  comes  from  a  dysfunctional  family.  His 
          father was an alcoholic throughout his upbringing. 
          His mother … had pre‐morbid schizophrenia[.] … 
          So if he grew up in a family where the display of 
          emotion was not encouraged, was not shown, was 
          not modeled, and it was not welcome as far as I can 
          tell, he reacted as many first children of alcoholics 
          do  by  working  very  hard  and  trying  to  be  as 
          successful  as  possible[.]  …  So  I  think  the  reserve, 
          the  difficulty  with  emotions,  has  a  better 
          explanation in his family, and the dynamics of that 
          family, than in calling it a lack of remorse. 
Dr.  Parker  acknowledged,  though,  that  when  he  analyzed 
Laux before trial, he knew Laux’s mother had suffered from 
late‐onset mental illness. Dr. Parker also did not retreat from 
his own diagnosis—that Laux was depressed, but the murder 
was not related to his depression. 
    The  state  trial  court  denied  post‐conviction  relief  in  a 
thorough  order.  Supp.  App.  392–402.  After  discussing  the 
Strickland standard, the post‐conviction judge explained point 
by point why none of Laux’s claims of ineffective assistance 
merited relief. The court briefly described the penalty phase 
and  noted  that  Laux’s  one  undisputed  mitigating 
circumstance  (no  criminal  history)  was  not  overlooked.  The 
mitigating  evidence  advanced  at  the  post‐conviction  stage, 
the judge concluded, would also not have made a difference 
No. 16‐3282                                                                        11 

to  the  Indiana  Supreme  Court  when  it  weighed  Laux’s 
sentence on direct review. 
    The Indiana Court of Appeals—whose decision we review 
here  under  28  U.S.C.  § 2254(d)(1)—affirmed  the  post‐
conviction  court  in  all  respects.  Laux  II,  985  N.E.2d  at  755. 
Citing Strickland and related state cases repeatedly, the state 
appellate  court  found  that  “Laux  was  provided  effective 
representation of counsel at the penalty phase,” id. at 751, and 
commented  that  the  “pursuit  of  mental  health  evidence  to 
support his mitigation [case] was sound strategy” on the part 
of trial counsel, id. at 754, even if the jury did not in the end 
find for Laux. 
     The  appellate  court  rejected  Laux’s  argument  that  his 
lawyer  was  ineffective  for  failing  to  put  on  childhood 
mitigation testimony. It decided that “the evidence presented 
through  Laux’s  sister  was  not  mitigating”  because  in  the 
opinion of the Indiana judiciary, “such family anecdotes have 
little, if any, mitigating value.” Id. at 752. Even if they did, “the 
evidence of Laux’s childhood and background fail[s] to show 
so  much  as  significant  hardship,”  especially  since  Laux 
himself  was  never  abused  and  later  became  a  productive 
adult. Id. at 752. The Indiana Supreme Court denied transfer. 
987 N.E.2d 521 (Ind. 2013).2 



                                                 
      2  Because  the  Indiana  Supreme  Court’s  summary  denial  of  transfer 

did not specifically address Laux’s Strickland claims, we “‘look through’ 
the unexplained decision to the last related state‐court decision that does 
provide a relevant rationale” for denying his federal claims. See Wilson v. 
Sellers,  138  S.  Ct.  1188,  1192  (2018).  The  decision  of  the  state  court  of 
appeals, then, is the one we examine here under § 2254(d)(1). 
12                                                      No. 16‐3282 

         2.  Federal Court Proceedings 
    In  2014,  Laux  filed  a  pro  se  habeas  corpus  petition  in 
federal court. He raised four claims that echoed his claims in 
the  state  courts.  The  district  court  found  one  claim 
procedurally  defaulted  and  rejected  the  other  three  on  the 
merits, including the claim that Laux’s trial lawyer had been 
ineffective  during  the  penalty  phase  of  his  trial.  The  court 
found  that  “the  unpresented  mitigation  evidence  discussed 
above is not nearly as compelling as the types of childhood 
mitigation  evidence  the  Supreme  Court  has  found  to  be 
prejudicial.” App. 46. As a result, the district court concluded 
under  28  U.S.C.  § 2254(d)(1)  that  the  state  court’s  Strickland 
analysis  was  not  unreasonable;  it  was  instead  “eminently 
reasonable”  for  the  Court  of  Appeals  to  deal  with  the 
unpresented evidence and expert post‐conviction  testimony 
as it did. 
II. Analysis 
      A. Habeas Corpus Review of Ineffective Assistance of Counsel 
         in State Court 
    Our  standard  of  review  in  this  context  is  familiar.  “We 
review  the  district  court’s  decision  denying  habeas  relief  de 
novo,”  but  must  give  significant  deference  to  state  court 
decisions  adjudicating  federal  constitutional  claims  on  the 
merits.  Carter  v.  Duncan,  819  F.3d  931,  940  (7th  Cir.  2016). 
Under  the  Antiterrorism  and  Effective  Death  Penalty  Act 
(AEDPA) of 1996, we must give effect to state court decisions 
on  the  merits  of  a  claim  “unless  the  adjudication  of  the 
claim—  …  resulted  in  a  decision  that  was  contrary  to,  or 
involved an unreasonable application of, clearly established 
No. 16‐3282                                                       13 

Federal  law,  as  determined  by  the  Supreme  Court  of  the 
United States.” 28 U.S.C. § 2254(d)(1). 
    A claim for ineffective assistance of counsel adds another 
layer of deference in our review. The defendant or petitioner 
must show “that counsel’s performance was deficient” in that 
it was objectively unreasonable under the circumstances (the 
performance  prong),  and  the  defendant  or  petitioner  must 
also  show  that  such  “deficient  performance  prejudiced  the 
defense”  (the prejudice prong). Strickland v. Washington,  466 
U.S.  668,  687,  688  (1984).  This  inquiry  into  a  lawyer’s 
performance  and  its  effects  turns  “on  the  facts  of  the 
particular  case,”  which  must  be  “viewed  as  of  the  time  of 
counsel’s  conduct.”  Lockhart  v.  Fretwell,  506  U.S.  364,  371 
(1993), quoting Strickland, 466 U.S. at 690. 
    As for the performance prong, because “it is all too easy to 
conclude  that  a  particular  act  or  omission  of  counsel  was 
unreasonable  in  the  harsh  light  of  hindsight,”  Strickland 
directs courts to adopt “a ‘strong presumption’ that counsel’s 
conduct falls within the wide range of reasonable professional 
assistance.”  Bell  v.  Cone,  535  U.S.  685,  702  (2002),  quoting 
Strickland, 466  U.S.  at  689.  The  prejudice  prong  requires  the 
defendant  or  petitioner  to  “show  that  there  is  a  reasonable 
probability  that,  but  for  counsel’s  unprofessional  errors,  the 
result  of  the  proceeding  would  have  been  different.” 
Strickland, 466 U.S. at 694. 
    When these standards are combined, the deference given 
to the state court decision under review is considerable. “The 
text of § 2254(d)(1) … suggests that the state court’s decision 
must  be  substantially  different  from  the  relevant  precedent 
of”  the  Supreme  Court  to  lose  deference,  which  in  cases 
involving Strickland, is not lost even when a state decision is 
14                                                      No. 16‐3282 

at odds with “the federal court’s conception of how Strickland 
ought to be applied in that particular case.” Williams v. Taylor, 
529 U.S. 362, 405, 406 (2000). Indeed, the Supreme Court has 
said that in such cases the “question is whether there is any 
reasonable  argument  that  counsel  satisfied  Strickland’s 
deferential  standard.”  Harrington  v.  Richter,  562  U.S.  86,  105 
(2011). 
      B. Strickland Claims Involving Mitigating Evidence 
    The Strickland protections apply not only in criminal trials 
but  also  at  sentencing,  where  the  defendant’s  counsel  is 
expected to offer a case to mitigate punishment. See Cone, 535 
U.S. at 697–98; Fretwell, 506 U.S. at 366; Strickland, 466 U.S. at 
686–87; see also Griffin v. Pierce, 622 F.3d 831, 843–45 (7th Cir. 
2010). The Supreme Court has taught that defense counsel has 
an  “obligation  to  conduct  a  thorough  investigation  of  the 
defendant’s  background”  in  advance  of  such  proceedings, 
with an eye toward evidence that speaks in the client’s favor. 
Williams, 529 U.S. at 396. Evidence tending to show that the 
accused had survived a “childhood … filled with abuse and 
privation,”  that  the  accused  suffered  from  developmental 
limitations,  or  that  his  “violent  behavior  was  a  compulsive 
reaction  rather  than  the  product  of  cold‐blooded 
premeditation” can all be relevant to a “jury’s appraisal of his 
moral culpability,” and thus the sentence. Id. at 398. 
    This  duty  to  present  mitigating  evidence  goes  beyond 
facts that will directly “undermine or rebut the prosecution’s 
…  case”  regarding  the  crime  because  mitigating  evidence 
“may alter the jury’s selection of penalty” even if it is purely 
biographical. Id. For their part, state courts applying Strickland 
to mitigation cases must be sure to “evaluate the totality of the 
available  mitigation  evidence”  in  deciding  whether  counsel 
No. 16‐3282                                                         15 

was ineffective. Id. at 397–98; see also Porter v. McCollum, 558 
U.S. 30, 41 (2009); Baird v. Davis, 388 F.3d 1110, 1115 (7th Cir. 
2004)  (discussing  state  court  responsibilities  in  assessing 
mitigating circumstances). 
    This means that counsel in a penalty phase is responsible 
for reasonably investigating the defendant’s background and 
must  present  useful  mitigation  evidence,  unless  counsel 
decides  not  to  pursue  certain  approaches  for  reasonable 
strategic  reasons.  The  Supreme  Court  explained  this 
requirement in Wiggins v. Smith: 
   In  finding  that  [counsel]’s  investigation  did  not  meet 
   Strickland’s performance standards, we emphasize that 
   Strickland does not require counsel to investigate every 
   conceivable line of mitigating evidence no matter how 
   unlikely the effort would be to assist the defendant at 
   sentencing.  Nor  does  Strickland  require  defense 
   counsel to present mitigating evidence at sentencing in 
   every case. … [However,] “strategic choices made after 
   less than incomplete investigation are reasonable” only 
   to the extent that “reasonable professional judgments 
   support  the  limitations  on  investigation.”  Id.,  at  690–
   691.  A  decision  not  to  investigate  thus  “must  be 
   directly  assessed  for  reasonableness  in  all  the 
   circumstances.” Id., at 691. 
539 U.S. 510, 533 (2003), quoting Strickland, 466 U.S. at 690–91. 
We  have  applied  this  deferential  reasonableness  standard 
before where counsel must decide how best to present mental 
health  expert  testimony  and  diagnoses,  and  where  further 
development  of  that  evidence  could  pose  legal  risks  for  the 
client. See, e.g., Frentz v. Brown, 876 F.3d 285, 293–95 (7th Cir. 
2017). 
16                                                         No. 16‐3282 

     Strickland  cases,  especially  in  the  mitigation  evidence 
context, are not easy for petitioners to win. This is especially 
true  where,  as  here,  “the  new  evidence  ‘would  barely  have 
altered  the  sentencing  profile  presented’”  in  the  trial  court. 
Porter, 558 U.S. at 41, quoting Strickland, 466 U.S. at 700. Yet, 
in  capital  or  life‐without‐parole  cases,  there  is  often  at  least 
some  basis  for  this  kind  of  argument.  With  the  benefit  of 
hindsight,  a  defendant  can  often  point  to  some  additional 
subject  and  argue it should  have  been pursued  further. The 
Sixth  Amendment  does  not  require  counsel  to  investigate 
every  conceivable  line  of  mitigation  evidence—it  requires 
counsel to make reasonable decisions about which matters to 
pursue. Wiggins, 539 U.S. at 533. We now turn to the decision 
challenged in this appeal. 
      C. Reasonableness of the Laux II Decision 
         1. Trial Counsel’s Performance 
    The  Laux  II  court  recounted  the  same  facts  presented 
above:  Laux’s  trial  lawyer  made  efforts  to  educate  himself 
about the life‐without‐parole procedures. He reviewed expert 
reports ahead of  time,  and  he cross‐examined those experts 
“thoroughly”  in  the  penalty  phase  to  help  elicit  mitigating 
details. Laux II, 985 N.E.2d at 751–52. Laux’s trial counsel also 
“called  two  lay  character  witnesses,  in  addition  to  Laux,  to 
discuss Laux’s lack of criminal history, his mental instability 
shortly before the murder, and his traits as a devoted father, 
Catholic, and husband, in an effort to gain sympathy from the 
jury.” Id. at 751. The court then discussed the post‐conviction 
testimony  from  Dr.  Parker,  Laux’s  sister,  and  his  former  co‐
worker. Id. at 752. From all this the state court found that trial 
“counsel’s focus on Laux’s mental health, devotion to his faith, 
and  children  was  a  reasonable  tactic  to  employ  considering 
No. 16‐3282                                                                        17 

the de minimis value of the proffered childhood testimony.” 
Id. at 753. 
    This  analysis  is  not  inconsistent  with  Cone,  Richter,  and 
Williams.  The  state  court’s  reasoning  considered  the  entire 
record and concluded that trial counsel provided objectively 
reasonable  assistance.  This  was  not  an  unreasonable 
application  of  Strickland.  While  the  record  does  not  clearly 
establish whether or not Laux’s trial lawyer ever spoke to his 
sister, compare Supp. App. 273, with id. at 285, 347, counsel 
arranged  for  the  mental  health  experts’  evaluations,  read 
about  Laux’s  personal  history  and  discussed  it  with  him, 
shaped  expert  and  lay  opinion  testimony  at  trial  to  benefit 
Laux, and highlighted for the jury Laux’s non‐violent past and 
positive character traits. 
   The trial lawyer’s decision to leave the mitigation case at 
that  was  not  objectively  unreasonable  under  Strickland.  The 
mitigation evidence he presented, in fact, was enough for one 
Justice of the Indiana Supreme Court to have agreed that the 
aggravating and mitigating circumstances were in equipoise, 
warranting appellate intervention. But in the end, this was a 
minority view, and one that did not implicate Strickland. See 
Laux  I,  821  N.E.2d  at  823–25  (Sullivan,  J.,  dissenting).3  The 



                                                 
      3 
       Indiana’s  appellate  courts  have  substantial  discretion  to  revise 
sentences  they  believe  are  “inappropriate  in  light  of  the  nature  of  the 
offense  and  the  character  of  the  offender.”  Laux  I,  821  N.E.2d  at  824 
(Sullivan,  J.,  dissenting),  quoting  Ind.  App.  R.  7(B);  see  also  Robinson  v. 
State, 91 N.E.3d 574, 577 (Ind. 2018) (explaining that Article 7, Sections 4 
and 6 of the Indiana Constitution grant this power). Justice Sullivan did 
not  reach  any  conclusion  about  whether  the  jury’s  contrary  view  was 
reasonable;  his  analysis  simply  concluded  that  Laux’s  “absence  of  any 
18                                                          No. 16‐3282 

Laux II court recounted all of these facts and reached the not‐
unreasonable conclusion that Strickland did not require more 
than what Laux’s lawyer did for him. 
           2.  Prejudice to the Defendant 
    The state court’s decision on the prejudice prong was also 
not  unreasonable.  Unlike  Porter  v.  McCollum,  the  new 
mitigation  evidence  here  “would  barely  have  altered  the 
sentencing  profile  presented.”  558  U.S.  at  41,  quoting 
Strickland, 466 U.S. at 700. The state court adopted the State’s 
view of this mitigation evidence: 
      … Laux’s trial counsel presented a penalty phase case 
      in  which  the  jury  saw  a  defendant  who  was 
      emotionally  drained  from  a  divorce  with  the  woman 
      he  still  loved,  accepted  responsibility  for  his  actions, 
      was  suffering  from  mental  defects,  had  an  acute 
      momentary  lapse  of  reason,  genuinely  regretted  his 
      actions,  had  no  prior  criminal  history,  was  educated, 
      had a strong work ethic, and had been a devoted father, 
      Catholic, and husband. 
Laux  II,  985  N.E.2d  at  752.  In  comparison,  “the  evidence  of 
Laux’s childhood and background fail[s] to show so much as 
significant  hardship.”  Id.  Since  he  was  never  “a  victim  of 
abuse  or  neglect,”  “was  never  in  trouble,”  and  “excelled  in 
both  high  school  and  college,”  the  stories  of  his  difficult 
childhood  were  little  more  than  “family  anecdotes”  in  the 
judgment  of  the  state  court.  Id.  There  was  no  reasonable 
probability,  according  to  the  state  court,  that  the  result  of 

                                                 
prior criminal history” met his own standard for relief. Laux I, 821 N.E.2d 
at 825 (Sullivan, J., dissenting). 
No. 16‐3282                                                         19 

Laux’s penalty phase would have been any different even if 
Dr. Parker’s professional rebuttal had been offered and Laux’s 
sister had testified. Id. 
    This was not an unreasonable application of Strickland. In 
Griffin v. Pierce, we collected the relevant Supreme Court cases 
finding  that  petitioners  were  prejudiced  by  their  lawyers’ 
failures  to  present  childhood  mitigation  evidence.  622  F.3d 
831  (7th  Cir.  2010).  Laux’s  childhood  difficulties  pale  in 
comparison  to  the  “nightmarish”  childhoods  of  those 
petitioners: 
   Rompilla  v.  Beard,  545  U.S.  374,  390–93  (2005) 
   (mitigation case built on evidence that petitioner was 
   raised in a “slum environment,” quit school at 16, and 
   had a serious drinking problem; test results pointed to 
   schizophrenia and other disorders; … his parents were 
   severe alcoholics who drank constantly; there was no 
   expression of parental love, affection or approval, only 
   yelling and verbal and physical  abuse; … his  mother 
   went  missing  frequently  for  several  weeks  at  a  time; 
   and he suffered from fetal alcohol syndrome); Wiggins, 
   539  U.S.  at  535  (petitioner  suffered  “severe  privation 
   and  abuse  …  while  in  the  custody  of  his  alcoholic, 
   absentee  mother,”  physical  torment,  sexual 
   molestation,  rape  in  foster  care,  homelessness,  and 
   diminished mental capacities …); Williams, 529 U.S. at 
   395–96  (mitigation  evidence  included  records  of 
   “nightmarish  childhood,”  involving  severe  and 
   repeated  beatings  by  petitioner’s  father  and  criminal 
   neglect by both parents, placement in an abusive foster 
   home during parents’ incarceration, and petitioner was 
20                                                     No. 16‐3282 

      “borderline mentally retarded” and did not go beyond 
      sixth grade). 
Id.  at  844.  Laux’s  post‐conviction  hearing  record  contains 
nothing  comparable.  The  state  court  thus  did  not 
unreasonably  apply  Strickland  within  the  meaning  of 
§ 2254(d)(1) when it decided that Laux’s childhood mitigation 
evidence would likely have had minimal value to the jury. 
    In  essence,  Laux’s  prejudice  argument  depends  on  the 
proposition  that  the  jury  needed  greater  “context  [for]  his 
limited  emotional  capacity,”  the  kind  of  context  that  Dr. 
Parker  later  gave  in  his  post‐conviction  rebuttal  to  Dr. 
Atkinson’s diagnosis. Appellant Br. at 42; see also Supp. App. 
at 372–73. His emotional development, Laux contends, “was 
stunted.” Appellant Br. at 43. This argument is essentially an 
attempt  to  rebut  the  expert  testimony  actually  presented  in 
the penalty phase (which gave no special moment to Laux’s 
childhood)  with  other  facts  that  those  experts  had  in  their 
possession at the time. See id. at 43–44; Appellee Br. at 4; Supp. 
App. at 2–3, 14–15, 49–52, 87–91. In other words, Laux now 
wants to re‐write his psychological profile for this court. Since 
the  stringent  AEDPA  standard  of  review  was  designed  to 
“prevent  federal  habeas  ‘retrials’  and  to  ensure  that  state‐
court convictions are given effect to the extent possible under 
law,” Cone, 535 U.S. at 693, this argument is misplaced. The 
state  courts  did  not  apply  Supreme  Court  precedent 
unreasonably  when  they  found  that  Laux’s  later‐discovered 
childhood mitigation evidence did not undermine confidence 
in the results of his original sentencing proceeding. 
No. 16‐3282                                                          21 

        3.  Weighing Childhood Mitigation Evidence 
    Though  the  Laux  II  court’s  weighing  of  the  mitigation 
evidence was not unreasonable under § 2254(d)(1), Laux does 
raise one argument about that decision that is well‐taken. In 
adopting  the  State’s  analysis,  the  state  court  cited  Ritchie  v. 
State, 875 N.E.2d 706, 725 (Ind. 2007), for the proposition that 
Indiana  courts  believe  “evidence  of  a  difficult  childhood 
warrants little, if any, mitigating weight.” Laux II, 985 N.E.2d 
at  752.  Ritchie  observed  that  although  state  courts  must 
consider childhood mitigation evidence as a matter of federal 
law, Indiana courts generally do not give it much weight in 
their analysis of prejudice under Strickland. See 875 N.E.2d at 
725,  citing  Williams,  529  U.S.  at  398.  To  explain  why  this 
approach  is  troubling  but  does  not  deprive  the  Laux  II 
decision  of  the  deference  it  is  due  under  AEDPA,  we  first 
describe Ritchie before returning to Laux II. 
     The  relevant  portion  of  Ritchie  dealt  with  appellate 
counsel’s  failure  to  make  an  argument  under  Indiana 
Appellate  Rule  7(B),  which  gives  Indiana’s  appellate  courts 
the  equitable  power  to  revise  sentences  they  deem 
inappropriate.  The  defendant  in  Ritchie  shot  and  killed  a 
police  officer.  875  N.E.2d  at  713.  The  defendant’s  childhood 
was  blighted  by  learning  disabilities,  trouble  in  school,  an 
unstable  home  environment,  a  suicide  attempt,  several 
unfortunate head injuries, and other problems. Id. at 720–23. 
Much  of  this  evidence  was  presented  in  some  form  in  the 
penalty  phase  of  Ritchie’s  trial,  but  his  post‐conviction 
counsel  later  found  additional  reports  and  experts  to 
strengthen  Ritchie’s  inappropriateness  argument. Id. at  719–
20. The Ritchie court concluded that the defendant had “failed 
to  show  that  the  outcome  of  his  direct  appeal  would  have 
22                                                         No. 16‐3282 

been  any  different  had  appellate  counsel  raised  a  7(B) 
challenge to his sentence” in light of the low weight Indiana’s 
courts  tend  to  give  to  childhood  mitigation  evidence.  Id.  at 
726. 
    The  problem here is that the Laux II  court lifted  Ritchie’s 
“little,  if  any  mitigating  weight”  idea  out  of  the  Appellate 
Rule  7(B)  context,  where  it  was  offered  as  an  empirical 
description  of  the  tendencies  of  the  state’s  appellate  courts, 
and applied it instead to a penalty‐phase factfinder who must 
weigh  all  of  the  evidence  in  mitigation  without  such 
preconceived notions. Federal law does not permit sweeping 
generalizations  about  the  likely  weight  of  certain  kinds  of 
evidence when  assessing  prejudice  under Strickland in front 
of a penalty‐phase jury. 
    Laux  argues  that  the  categorical  Ritchie  approach  is 
contrary to Wiggins, where the Supreme Court declared that 
the  “mitigating  evidence  counsel  failed  to  discover  and 
present”  to  the  jury  was  “powerful”  because  it  included 
significant  childhood  abuse,  torment,  and  “diminished 
mental  capacities.”  539  U.S.  at  534,  535,  536.  Likewise,  the 
portion of Williams that the Ritchie court cited criticized a state 
court that “did not entertain [the] possibility” that a jury may 
have been influenced by a “graphic description of Williams’ 
childhood, filled with abuse and privation.” 529 U.S. at 398. 
    Laux  II’s  citation  to  Ritchie  is  troubling,  but  not  decisive. 
First,  the  approach  indicated  in  Ritchie  is  not  wrong  as  a 
matter of clearly established federal law, but it can easily be 
misapplied outside of Ritchie’s peculiar context—the decision‐
makers relevant to Ritchie’s “little, if any, mitigating weight” 
observation  were  state  appellate  judges  exercising 
discretionary  state  law  power,  not  juries  or  trial  judges 
No. 16‐3282                                                                          23 

finding facts in penalty phases, where Wiggins and Williams 
apply.  Second,  though  the  analysis  in  Laux  II  blurs  this 
important distinction in a way that can be misunderstood, the 
state  court’s  bottom‐line  conclusion  that  Laux  was  not 
prejudiced by his trial counsel’s penalty‐phase presentation is 
still not unreasonable.4 
    This approach noted in Ritchie is not contrary to Wiggins, 
Williams, or Rompilla because it pertains to an equitable power 
of  state  appellate  courts  that  is  separate  and  apart  from 
Indiana’s statutory capital sentencing process. Compare Ind. 
App.  R.  7(B)  with  Ind.  Code  § 35–50–2–9.  Under  either 
process,  any  appropriate  mitigating  evidence  may  be 
considered. See Ritchie, 875 N.E.2d at 725; Ind. Code § 35–50–
2–9(c),  (c)(8)  (“The  mitigating  circumstances  that  may  be 
considered” by the factfinder (which is usually a jury) include 
seven  specified  categories  plus  any  “other  circumstances 
appropriate  for  consideration”).  According  to  Ritchie,  state 
appellate  courts  are  reluctant  to  give  childhood  evidence 
much weight in their appropriateness assessment. What this 

                                                 
      4 As noted, Ritchie itself dealt with an overlooked Indiana Appellate 

Rule 7(B) argument that did not end up prejudicing that defendant. See 
Ritchie, 875 N.E.2d at 726. However, it also cited a variety of cases saying 
that  childhood  mitigation  evidence  receives  little  weight.  Two  of  these 
cases also involved appellate review of sentences under state law, and not 
Strickland.  See  id.  at  725,  citing  Peterson  v.  State,  674  N.E.2d  528,  542–43 
(Ind. 1996) (applying state constitutional provision implemented in Rule 
7(B)),  and  Loveless  v.  State,  642  N.E.2d  974,  976  (Ind.  1994)  (reviewing 
decision  of  sentencing  judge,  but  analyzing  that  action  in  context  of 
Indiana Supreme Court’s “power to modify sentences”); see also Loveless, 
642 N.E.2d at 977, citing Harrington v. State, 584 N.E.2d 558, 564–65 (Ind. 
1992)  (asking  whether  sentence  was  “manifestly  unreasonable”).  We 
address Coleman, the third case cited in Ritchie, in note 6 below. 
24                                                                No. 16‐3282 

actually  means  is  that  appellate  counsel’s  failure  to  make  a 
Rule 7(B) argument to an Indiana appellate court will rarely 
be prejudicial if the argument centers on childhood mitigation 
evidence.  That’s  because  those  claims  typically  fail  anyway. 
Ritchie did not comment on what Indiana juries or trial judges 
sitting as factfinders will do in their deliberations under § 35–
50–2–9(c),  and  (l),  which  explicitly  permit  the  factfinder  to 
consider such evidence and do not assign different weights to 
different kinds of mitigating evidence.5 
    If  a  state  adopted  a  categorical  rule  preventing  either 
judges or juries from considering certain kinds of mitigation 
evidence, that rule would be contrary to the expectation that 
factfinders  assess  the  full  body  of  mitigation  evidence,  as 
established  in  Wiggins  and  Williams.  See  539  U.S.  at  534–35; 
529 U.S. at 398; see also Baird, 388 F.3d at 1115–16. If a state 
were to assign pre‐determined weights to different kinds of 
mitigating evidence, that might be problematic as well, given 
that  other  Supreme  Court  decisions  stress  the  need  for 
individualized  determinations  in  imposing  serious 
punishments.  See,  e.g.,  Lockett  v.  Ohio,  438  U.S.  586,  604–05 
(1978).  But  simply  acknowledging  the  empirical  fact  that  a 
state’s appellate courts are generally more receptive to certain 
kinds of mitigating evidence than others when they make a 
discretionary  equitable  determination  under  state  law  does 
not raise concerns under § 2254(d)(1). 
   Thus the Laux II court should not have read Ritchie beyond 
the context of Indiana Appellate Rule 7(B), where it raises no 

                                                 
      5 Laux does not raise any ineffective assistance of appellate counsel 

claims  in  this  court.  The  district  court  found  those  claims  procedurally 
defaulted. See App. at 34–36. 
No. 16‐3282                                                                     25 

federal law concerns, and applied it to a penalty‐phase jury 
context  where  the  Supreme  Court  has  shown  more  concern 
about  jury  determinations  of  “moral  culpability.”  See 
Williams, 529 U.S. at 398. Regardless of whether this reliance 
on Ritchie was appropriate, however, Laux has not shown that 
the  state  court’s  bottom‐line  conclusion  on  prejudice  was 
unreasonable within the meaning of § 2254(d)(1).6 
                                            Conclusion 
    In  Williams  v.  Taylor,  the  Supreme  Court  spoke  of  a 
hypothetical  “run‐of‐the‐mill  state‐court  decision  applying 
the correct legal rule from our cases” that rejects a prisoner’s 
claim. 529 U.S. at 406. At bottom, that is this case. The district 
court was correct to deny habeas relief, and its decision is 
                                                                  AFFIRMED. 

                                                 
      6  One  case  cited  in  Ritchie  came  much  closer  to  running  afoul  of 

Williams,  but  not  in  a  way  that  gives  pause  given  its  peculiar 
circumstances. See 875 N.E.2d at 725, citing Coleman v. State, 741 N.E.2d 
697 (Ind. 2000). Coleman was decided on remand from the U.S. Supreme 
Court in light of Williams v. Taylor itself, and its differences with Williams 
are explained in detail. 741 N.E.2d at 698, 700–03. The U.S. Supreme Court 
declined to take up Coleman again after this decision. Coleman v. Indiana, 
534 U.S. 1057 (2001) (mem.) (denying petition for writ of certiorari). 
    Though the Coleman court made reference to “our previous holdings 
that  a  difficult  childhood  carries  little  mitigating  weight,”  Coleman,  741 
N.E.2d at 703 (by which the court presumably meant the state‐law cases 
Peterson and Loveless, see id. at 700–01), the facts in Coleman involved “a 
predatory and unrepentant defendant who had two prior capital murder 
convictions”  and  who  also  had  a  less  compelling  childhood  mitigation 
case  than  the  defendant  in  Williams.  Id.  at  703.  Coleman’s  passing 
observations  about  the  general  weight  given  to  childhood  mitigation 
evidence are like those in Laux II—better left in the context of Rule 7(B), 
but not critical to the state court’s eventual decision applying Strickland.